Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This application is a continuation of 15/323,360, now issued as US Patent 10,669,561, which is a 371 of PCT/US15/39037.
The amendment filed on January 6, 2022 has been entered.
Claims 24-29, 34 36-39, and 73-79 are pending.
Election/Restrictions
Applicant elected with traverse of Group I with a species election of 
1)    Parent organism: Escherichia coli
2)    Genetic modifications made in said organism (over-expression/up-regulation/ enhancement); reference to Figure 2 is made:
(2A)    acetyl-CoA reductase:
bphJ (GI: 520923 )from Burkholderia xenovorans LB400
(2B)    4-hydroxy 2-oxovalerate aldolase:
bphl (GI: 520924) from Burkholderia xenovorans LB400
(2C) 4-hydroxy-2-oxovalerate 3-dehydratase:
LeuC (GI: 635576713) and LeuD (GI: 3122345) from Methanococcus jarmaschii 
(2D)    2-oxopent-4-enoate reductase:
Mdh (GI: 1789632) E. coli

menF (GI: 16080250) Bacillus suibtilis 
(2F)    5-hydroxypent-2-enoate dehydratase:
fumC (GI: 2132377) Corynebacterium glutamicum
	(2G)    2,4-pentadienoate decarboxylase:
		PadA1 (GI number: 1165293) S. cerevisiae
3) Starting material/end product: acetyl-CoA (AcCoA) → acetaldehyde (Acald) → 2-oxopent-4-enoate → 2-hydroxypent-4-enoate → 5-hydroxypent-2-enoate → 2,4-pentadienoate → butadiene
in the reply filed on July 26, 2021.  
Claims 28, 34, were 38-39 withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected species/invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on July 26, 2021.
Newly submitted claim 79 is directed to an invention (species) that is independent or distinct from the invention originally claimed for the following reasons: claim 79 is directed to yeast or fungi. However, the elected species is E. coli.
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claim 79 is withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.
Response to Arguments
 	Applicant’s amendment and arguments filed on January 6, 2022 have been fully considered and are deemed to be persuasive to overcome some of the rejections 

 Improper Markush Grouping Rejection
Claims 24-26 and 29 have been amended to remove Markush groupings.  Therefore, the improper Markush grouping rejection of claims 24-26 and 29 has been withdrawn.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 24-27, 29, 36-37, and 74-78 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.   
E. coli producing butadiene from acetyl-CoA via any intermediate, wherein said bacteria  or E. coli comprises at least one exogenous nucleotide sequence encoding (2A) any acetyl-CoA reductase, (2B) any 4-hydroxy 2-oxovalerate aldolase or any aldolase, (2C) any 4-hydroxy-2-oxovalerate 3-dehydratase or any dehydratase, (2D) any 2-oxopent-4-enoate reductase,  (2E) any 2-hydroxypent-4-enoate vinylisomerase or any isomerase, (2F) any 5-hydroxypent-2-enoate dehydratase or any dehydratase, and/or (2G) any 2,4-pentadienoate decarboxylase or any decarboxylase, and any other enzymes.  Therefore, the claims are drawn to a genus of any non-naturally occurring bacteria or E. coli having unknown structure but having the function of producing butadiene from acetyl-CoA.
As indicated in MPEP 2163, the written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to practice, reduction to drawings, or by disclosure of relevant, identifying characteristics, i.e., structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show that Applicant was in possession of the claimed genus. In addition, MPEP 2163 states that a representative number of species means that the species which are adequately described are representative of the entire genus. Thus, when 
The recitation of “(2A) acetyl-CoA reductase” “2B)  4-hydroxy 2-oxovalerate aldolase”, “aldolase”, “(2C)   4-hydroxy-2-oxovalerate 3-dehydratase”, “dehydratase”, “(2D) 2-oxopent-4-enoate reductase”, “(2E) 2-hydroxypent-4-enoate vinylisomerase”, “isomerase”, “(2F) 5-hydroxypent-2-enoate dehydratase”, “(2G) 2,4-pentadienoate decarboxylase”, and “decarboxylase” fails to provide a sufficient description of the genus of proteins/genes expressed in the claimed bacteria or E. coli as it merely describes the functional features of the genus without providing any definition of the structural features of the species within the genus.  It does not specifically define any of the genes that fall within its definition.  It does not define any structural features commonly possessed by members of the genus that distinguish them from others.  One skilled in the art therefore cannot, as one can do with a fully described genus, visualize or recognize the identity of the members of the genus.
The claims are drawn to a genus of any bacteria or E. coli having unknown structure but having the function of producing butadiene from acetyl-CoA via any intermediates.  However, the specification is limited to a recombinant E. coli expressing a heterologous polynucleotide the S. cerevisiae phenolacrylate decarboxylase, wherein said E. coli produces butadiene from 2,4-pentadienoate (Example 2) and a recombinant E. coli expressing a heterologous polynucleotide the Populus alba isoprene synthase, wherein said E. coli produces butadiene from crotyl diphosphate (Example 4).   The specification only outlines a generic disclosure of possible production of butadiene from various substrates by introducing various genes. Other than the two recombinant E. coli E. col having a pathway to butadiene from acetyl-CoA via any intermediates.  Therefore, at the time of filing, the level of the knowledge and skill in the art did not allow those skilled in the art to structurally envisage or recognize non-naturally occurring bacteria or E. col that is able to produce butadiene from acetyl-CoA  using at least one of the recited genes in the claims.  Accordingly, the specification does not provide a representative number of species or sufficient common structural features to show that the application would have been in possession of the claimed genus as a whole at the time of fling.    
Given this lack of additional representative species as encompassed by the claims, applicants have failed to sufficiently describe the claimed invention in such full, clear, concise, and exact terms that a skilled artisan would recognize applicants were in possession of the claimed invention.  
Applicant is referred to the revised guidelines concerning compliance with the written description requirement of U.S.C. 112, first paragraph, published in the Official Gazette and also available at www.uspto.gov.
In response to the previous Office Action, Applicant has traversed the above rejection.
Applicant argues the claims meet the written description requirement because (1) the enzymes of (2E) 2-hydroxypent-4-enoate vinylisomerase, (2A) acyl-CoA reductase, (2B) 4-hydroxy 2-oxovalerate aldolase, (2C) 4-hydroxy 2-oxovalerate dehydratase, and (2D) 2-oxopent-4-enoate reductase are described throughout the specification with many examples of each enzyme including detailed information such as what organism it 
This is not found persuasive.  
As discussed in the written description guidelines, the written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to practice, reduction to drawings, or by disclosure of relevant, identifying characteristics, i.e., structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the claimed genus.  A representative number of species means that the species which are adequately described are representative of the entire genus. Thus, when there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus.  Satisfactory disclosure of a representative number depends on whether one of skill in the art would recognize that the applicant was in possession of the necessary common attributes or features of the elements possessed by the members of the genus in view of the species disclosed.  For inventions in an unpredictable art, adequate written description of a genus which embraces widely variant species cannot be achieved by disclosing only a few species within the genus.  As such, the description of solely functional features present in all members of the genus is insufficient to be representative of the attributes and features of the entire genus. 
In the instant case, the claims are not drawn to the exemplary enzymes or hosts, but the claims are drawn to a genus of any non-naturally occurring bacteria or E. coli having unknown structure but having the function of producing butadiene from acetyl-CoA via any intermediates or 4-hydroxy-2-oxovalerate and/or 2-oxopent-3-enoate catalyzed by any enzymes.  The claimed invention requires a defined number of enzymes and bacteria or E. coli wherein overexpression of said enzymes in any bacteria or E. coli results in production of butadiene.  However, the above sections of the specification are limited to an enzymatic scheme that can theoretically convert acetyl-CoA to butadiene. Although the specification discloses exemplary enzymes and microorganisms, wherein the enzymes can be expressed in the microorganism, a “laundry list” disclosure of every possible moiety does not necessarily constitute a written description of every species in a genus because it would not “reasonably lead” those skilled in the art to any particular species, see Fujikawa v. Wattanasin, 93 F.3d 1559, 1571, 39 USPQ2d 1895, 1905 (Fed. Cir. 1996) or MPEP 2163. While the E. coli were known in the art, this knowledge alone would not allow one level of skill in the art to immediately envisage the claimed genus of any bacteria or E. coli having unknown structure but having the function of producing butadiene from acetyl-CoA via any intermediates or 4-hydroxy-2-oxovalerate and/or 2-oxopent-3-enoate via any enzymes.   Although expression of exogenous enzymes was known in the art, directing carbon flow towards a target product via genetic engineering is subject to feedback inhibition and carbon source inhibition, and bottlenecks caused by accumulation of intermediates. Therefore, the level of skill and knowledge in the art is such that one of ordinary skill would not be able to identify without further testing which combination of enzymes/genes/bacteria or E. coli to express in any microorganism to produce butadiene from acetyl-CoA via any intermediates.   
Hence the rejection is maintained.

 Claims 24-27, 29, 36-37, and 74-78 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for a recombinant E. coli expressing a heterologous polynucleotide the S. cerevisiae phenolacrylate decarboxylase, wherein said E. coli produces butadiene from 2,4-pentadienoate (Example 2) and a recombinant E. coli expressing a heterologous polynucleotide the Populus alba isoprene synthase, wherein said E. coli produces butadiene from crotyl diphosphate (Example 4), does not reasonably provide enablement for any non-naturally occurring bacteria or E. coli having unknown structure .  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to practice the invention commensurate in scope with these claims.  
Factors to be considered in determining whether undue experimentation is required are summarized in In re Wands 858 F.2d 731, 8 USPQ2nd 1400 (Fed. Cir, 1988). They include (1) the quantity of experimentation necessary, (2) the amount of direction or guidance presented, (3) the presence or absence of working examples, (4) the nature of the invention, (5) the state of the prior art, (6) the relative skill of those in the art, (7) the predictability or unpredictability of the art, and (8) the breadth of the claims.
The breadth of the claims.
It is noted that MPEP 2111.01 states that ''[d]uring examination, the claims must be interpreted as broadly as their terms reasonably allow.'' In this case, the examiner has broadly interpreted the claims to encompass any non-naturally occurring bacteria or E. coli producing butadiene from acetyl-CoA via any intermediate, wherein said bacteria or E. coli comprises at least one exogenous nucleotide sequence encoding (2A) any acetyl-CoA reductase, (2B) any 4-hydroxy 2-oxovalerate aldolase or any aldolase, (2C) any 4-hydroxy-2-oxovalerate 3-dehydratase or any dehydratase, (2D) any 2-oxopent-4-enoate reductase,  (2E) any 2-hydroxypent-4-enoate vinylisomerase or any isomerase, (2F) any 5-hydroxypent-2-enoate dehydratase or any dehydratase, and/or (2G) any 2,4-pentadienoate decarboxylase or any decarboxylase, and any other enzymes. Therefore, the claims are drawn to any non-naturally occurring bacteria or E. coli having unknown structure but having the function of producing butadiene from any starting material.   
E. coli having a pathway to butadiene from acetyl-CoA.   In the instant case, the specification is limited to a recombinant E. coli expressing a heterologous polynucleotide the S. cerevisiae phenolacrylate decarboxylase, wherein said E. coli produces butadiene from 2,4-pentadienoate (Example 2) and a recombinant E. coli expressing a heterologous polynucleotide the Populus alba isoprene synthase, wherein said E. coli produces butadiene from crotyl diphosphate (Example 4).   The specification only outlines a generic disclosure of possible production of butadiene from various substrates by introducing various genes. Other than the two recombinant E. coli discussed above (Examples 2 and 4), the specification does not disclose non-naturally occurring microbial organism having a pathway to butadiene from any substrate.
The speciation also fails to provide any information as to (1) specific combination of genes of a butadiene pathway which imparts any bacteria or E. coli to produce butadiene from any starting material and (2) bacteria or E. coli that can produce butadiene from acetyl-CoA upon expression of genes of a butadiene pathway. No correlation between structure and function of having the activity of producing butadiene from any acetyl-CoA via any intermediates in any bacteria or E. coli has been presented.  
Thus, in view of the overly broad scope of the claims, the lack of guidance and working examples provided in the specification, the high level of unpredictability of the prior art in regard to structural changes and their effect on function and the lack of knowledge about a correlation between structure and function, an undue In re Fisher, 166 USPQ 19 24 (CCPA 1970)).  Without sufficient guidance, determination of polypeptides having the desired biological characteristics recited in the claims are unpredictable and the experimentation left to those skilled in the art is unnecessarily, and improperly, extensive and undue.  See In re Wands 858 F.2d 731, 8 USPQ2nd 1400 (Fed. Cir, 1988).
In response to the previous Office Action, Applicant has traversed the above rejection.  
Applicant argues that since claim 24 has been amended to recite a bacteria, that forms acetyl-CoA which is used to produce butadiene and claims 76-79 specify the bacteria, the claims meet the enablement requirement.  Applicant argues that the specification provides considerable and sufficient guidance to one of skill in the art for making and using the claimed invention by providing several examples of genes and enzymes for every step in the pathway to butadiene, crotyl alcohol, 2,4-pentadienoate, or 3-buten-2-ol,  numerous exemplary nucleic acids encoding the enzymes recited in the claims and how the recited enzymes react with a given substrate to produce a given intermediary ultimately leading to production of the recited product, and the recombinant techniques used to generate the non-naturally occurring microorganisms are also well-known and well-established, particularly in E. coli. The specification describes how to make and use the claimed invention using different microorganisms as the host organism.  
E. coli that produces butadiene from acetyl-CoA via any intermediates or 4-hydroxy-2-oxovalerate and/or 2-oxopent-3-enoate catalyzed by any enzymes.  As discussed above, the claimed invention requires a defined number of enzymes/genes/ bacteria or E. coli wherein overexpression of said enzymes in any bacteria/E. coli results in production of butadiene.  However, the specification is limited to an enzymatic scheme that can theoretically convert acetyl-CoA to butadiene. Although expression of exogenous enzymes was known in the art, directing carbon flow towards a target product via genetic engineering is subject to feedback inhibition and carbon source inhibition, and bottlenecks caused by accumulation of intermediates. The specification provides no guidance with regard to which specific enzymes/genes to express in which bacteria or E. coli to produce butadiene.  Therefore, Examples 2 and 4 do not provide guidance in practicing the claimed microorganism, bacteria or E. coli producing butadiene.  Without specific guidance, those skilled in the art will be subjected to undue experimentation of making and testing each of the enormously large number of enzymes/genes and microorganism from such experimentation.   Therefore, it would require undue experimentation of the skilled artisan to make the claimed invention.  
Applicant also argues that case law (Ajinomoto Co. Inc. v. Archer-Daniels-Midland Co.) also supports enablement of the present claims because all the methods needed to practice the invention were well known to those skilled int heart and those 
This is not found persuasive. Ajinomoto Co., Inc. v. Archer-Daniels-Midland Co. (228 F.3d 1338, 56 USPQ2d 1332; Fed. Cir. 2000) is drawn to expression of a single gene while the present claims are drawn to a recombinant microorganism, bacteria or E. coli expressing multiple enzymes of a pathway for producing a product from a starting material via any intermediates.  
Hence the rejection is maintained.     

 Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

Claims 24-27, 29, 36-37, 73, and 76-78 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3, and 12-15 of U.S. Patent No. 10,669,561. Although the claims at issue are not identical, they are not patentably distinct from each other because they are claiming common subject matter, as follows: Claims 24-27, 29, 36-37, 73, and 76-78  of the instant application and claims 1, 3, and 12-15 of the reference application are both directed to a non-naturally occurring microbial organism having a pathway from acetyl-CoA to butadiene, wherein said microbial organism comprises of at least one exogenous polynucleotide encoding an enzyme of the pathway.  

Claim 3 of the reference patent recites a non-naturally occurring microbial organism comprising of an alcohol dehydrogenase, an acyl-CoA reductase, a CoA transferase, a CoA hydrolase, a decarboxylase, an aldolase, a dehydratase, a dehydratase/vinylisomerase, an isomerase, a CoA synthetase, or combinations thereof. Claim 12 of the reference patent recites a non-naturally occurring microbial organism comprising a polynucleotide encoding (2A) acetyl-CoA reductase, (2B) 4-hydroxy 2-oxovalerate aldolase, (2C) 4-hydroxy-2-oxovalerate 3-dehydratase and (2D) 2-oxopent-4-enoate reductase.  Claim 13 of the reference patent recites a non-naturally occurring microbial organism comprising a polynucleotide encoding (2F) 5-hydroxypent-2-enoate dehydratase and (2G) 2,4-pentadienoate decarboxylase.   Claim 20 of the reference patent recites that the non-naturally occurring microbial organism is E. coli, which corresponds to claims 76-78 of the instant application. Therefore, claims 24-27, 29, 36-37, 73, and 76-78 of the instant application cannot be considered patentably distinct over claims 1, 3, and 12-13 of the reference patent when there is specifically recited embodiment that would anticipate claims 24-27, 29, 36-37, 73, and 76-78 of the instant application.  Alternatively, claims 24-27, 29, 36-37, 73, and 76-78 of the instant application cannot be considered patentably distinct over claims 1, 3, and 12-15 of the 
Therefore, the conflicting claims are not patentably distinct from each other.  
Applicant has requested that this rejection be held in abeyance until indication of allowable subject matter.

Conclusion

	Claims 24-29, 34 36-39, and 73-79 are pending.

	Claims 28, 34, 38-39 and 79 are withdrawn.

	Claims 24-27, 29, 36-37, and 73-78 are rejected.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to YONG D PAK whose telephone number is (571)272-0935.  The examiner can normally be reached on M-Th: 8:00am - 6:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Mondesi can be reached on 571-272-0956.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/YONG D PAK/Primary Examiner, Art Unit 1652